 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDCombustion Engineering,Inc.,Saginaw DivisionandLocalNo. 7, Saginaw,Michigan,Bricklayers,Masons and Plasterers'InternationalUnion ofAmerica,AFL-CIO andUnited Steelworkers ofAmerica,AFL-CIO. Case 7-CA-6935March 10, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWNAND JENKINSOn June 6, 1969, Trial Examiner Benjamin A.Theeman issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertain unfair labor practices within the meaning ofthe National Labor Relations Act, as amended, andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,Respondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelThe Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions, the brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner to the extent consistent herewith.The record shows that for some 30 years, theCompany's in-plantbrickworkershavebeenmembers of, and represented by, both SteelworkersandBricklayersLocalNo.7.The task ofrepresenting the brickworkers was roughly dividedso that Bricklayers handled hiring, wages, andhours, while Steelworkers dealt with seniority andfringe benefits. It was this unusual representationalscheme that eventually led to the Board's directionof an election among brickworkers to determinewhichunionwas their choice as "exclusive"bargainingrepresentative.SeeCombustionEngineering, Inc.,177NLRB No. 34. After theballoting, but before the Board had ruled on certainelection issues raised by Steelworkers, the Companywas faced with the need to fill vacant brickworkerpositions. In filling these vacancies the Companychose to follow the bid procedures and wage rates oftheSteelworkers'contract,ratherthanthepreviously used "word of mouth" hiring and wagerates of the Bricklayers. The Trial Examiner, citingMidwest Piping,'held that this conduct violated therequired neutrality imposed on employers during thependency of a question concerning representation.Accordingly, he found that Respondent had assistedthe Steelworkers in violation of Section 8(a)(2) and(1) of the Act.As a general matter, employers with employeesrepresented by a labor organization who are facedwith a rival claim that gives rise to a real questionconcerning representation should remain neutral andrefrainfrom altering existing job conditions andhiringpractices.Itisarguable that, since theRespondent knew of the outstanding representationissue, the better practice might have been for it tomaintain the existing system of dual representationand adhere to the Bricklayers' hiring proceduresuntil the Board resolved the issue.' But even if it isassumed that Respondent's departure from its past"word of mouth" hiring practice rendered unlawfulassistancetotheSteelworkers,wedeem itinappropriate to make such a finding and enter aremedial order as the Trial Examiner has done. TherepresentationissueunderlyingRespondent'sdifficulties in this case has now been resolved. Acertification to the Bricklayers has issued as well asa bargaining order in its favor.3 In view of thisoutstanding requirement that Respondent bargainwith the Bricklayers, it could not further effectivelyimplementany statutory policy to find priorassistancetotheSteelworkersandrequireRespondent to withhold assistance and withdrawrecognition from Steelworkers. Such finding andorder would now seem to be superfluous. We shalltherefore dismiss the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaint inthis proceeding be, and it hereby is, dismissed in itsentirety.'Midwest Pipingand Supply Co .63NLRB 1060'However, defining"neutral"conduct under the circumstances is adifficult task,owing to the doubtful legality of the existing dualrepresentation schemeHad the Company followed the Bricklayers'hiringprocedures,itmight have been vulnerable to the charge of perpetuating anunlawful non-exclusive representation system favoring Bricklayers'Combustion Engineering,177 NLRB No 34TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEBENJAMINATHEEMAN,TrialExaminerThecomplaint,asamended,allegesthatRespondent,Combustion Engineering, Inc., Saginaw Division,' hadengaged and is engaging in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(2) and (1)and 2(6) and (7) of the National Labor Relations Act, asamended, 29 U.S.C. 151,et seq(theAct), by unlawfullysupportingand assistingtheUnitedSteelworkersof'On June 20, 1966, Combustion Engineering,Inc, became successor toWicks Boiler Company,Saginaw Division, by purchasing the latter's assetsandbusinessNo issue because of successorship existsThe term"Respondent"includesWickes181 NLRB No. 83 COMBUSTION ENGINEERING, INC.603America,AFL-CIO (Steelworkers) T The charge andamended charge were filed by Local No. 7, Saginaw,Michigan,Bricklayers,MasonsandPlasterers'International Union of America, AFL-CIO (Bricklayers).Respondent in its amended answer denies the commissionof any unfair labor practices.Pursuant to notice, a hearing was held before me inBay City, Michigan, on December 11 and 12, 1968. TheGeneral Counsel, Respondent, and the Steelworkers as aParty in Interest, appeared by their respective counselThey were given full opportunity to participate, adduceevidence, and examine and cross-examine witnesses. Eachcounsel argued orally at the close of the hearing andsubsequently filed briefs. The argument and the briefshave been carefully considered.Upon the entire record in the case and from myobservation of the witnesses, I make the followingFINDINGS OF FACT1.BUSINESSOF RESPONDENTRespondent is engaged in the manufacture, sale, anddistribution of utility and industrial equipment and relatedproducts. Its principal place of business is in Connecticut.Inaddition, it has plants in the States of Michigan,Tennessee, Missouri, and New York. The Michigan plant,located in Saginaw, manufactures steam boilers, and is theplant involved in this proceedingDuring the year ending December 31, 1967, whichperiod is representative of its operations, Respondent, inthe course and conduct of its business, (a) purchased andcaused to be transported and delivered at the Saginawplant goods and materials valued in excess of $6 millionof which goods and materials valued in excess of $150,000were transported and delivered to the Saginaw plant,directly from points outside the State of Michigan; and(b)manufactured, sold, and distributed at the Saginawplant, products valued in excess of $10 million of whichproducts valued in excess of $150,000 were shipped fromsaid plant directly to points located outside the State ofMichigan. In accord with the foregoing, it is found thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the ActSaginaw plant. The parts were shipped for assembly to aplace directed by the purchaserNecessary brickwork inconnectionwiththeassemblywasdonebyjourneymen-bricklayers of that particular local area. InSaginaw, themaking of the component parts wasperformed by the shop (production and maintenance)employees who numbered between 180 and 200 personsone of whom was a full-time journeyman-bricklayer. Thelatter did necessary brickwork in the plant.From 1941 to 1945, Respondent started to manufacturea package boiler and has continued to do so till thepresentUnlike the boilers made before, the packageboiler including the brickwork was assembled in the plantand shipped as assembled. The work on the packageboilerwas done as heretofore by the shop or productionand maintenance employees including brickworkers.' Thisproduction change resulted in approximately 90 percent ofthe boiler brickwork being done in the Saginaw plant Italso resulted in the employment of an increasing numberof in-plant brickworkers. In 1941 three brickworkers wereon the payroll. Between then and the time of the hearingthe number of brickworkers increased, but at no time wasmore than six or seven. At the time of the hearingRespondentemployedabout300productionandmaintenance employees' including 5 in-plant brickworkers.For the past 32 years brickworkers employed byRespondent were members of the Bricklayers and at alltimespaidduesdirectlytotheBricklayers.WhenemployedbyRespondent, the brickworkers becamemembers of the Steelworkers also. This dual membershiparosebecause first of a closed shop and later aunion-securityprovisioninthesuccessivecollective-bargaining agreements between Respondent andtheSteelworkers.For the past 32 years, Respondentrecognized and dealt with the Bricklayers as representativeof the brickworkers with regard to certain conditions ofemployment, Respondent also recognized and dealt withthe Steelworkers as representative of the brickworkers asto other conditions of employment. The attempt of theRespondent in August and October 1968 to alter thisrepresentative pattern gave rise to this proceeding.C. The Respondent Has Dealt with the SteelworkersSince 1937II.THE LABORORGANIZATIONSLocal No.7,Saginaw,Michigan, Bricklayers,MasonsandPlasterers'InternationalUnionofAmerica,AFL-CIO,andUnitedSteelworkersofAmerica,AFL-CIO,are labor organizations within the meaning ofSection 2(5) of the Act111.THE UNFAIR LABOR PRACTICESA. The IssueThe issue is whether Respondent pending a questionconcerning representation so altered its practice of hiringbrickworkers as to assist and support the Steelworkers inviolation of Section 8(a)(2) and (I) of the ActB BackgroundPrior toWorldWar II, Respondent manufacturedsteam boilers by making the component parts in its'This term includes the Steelworkers predecessor,"The Steelworkers'OrganizingCommittee "1.Collective-bargaining agreementsIn1937,Respondent entered into a closed shopagreementwiththeSteelworkersasthesolecollective-bargainingagencyforRespondent'sshop(production and maintenance) employees. This agreementand successive collective-bargaining agreements with theSteelworkers included provisions covering wages, hours,seniority, union security,' fringe benefits, procedures forfillingvacancies,grievanceprocedures,andotherconditions of employment. Each successive agreement, asinthe1937agreement,provided thatRespondentrecognized the Steelworkers as the sole and exclusiverepresentativefortheproductionandmaintenanceemployees.'Unless otherwise indicated the term "production and maintenanceemployees"includes bricklayers'As ofJune 20, 1966, the integrated seniority list showed 225 employees'In agreements subsequent to 1951 In that year a union-security electionwas held among the production and maintenance employees under BoardauspicesBrickworkers voted in the election Thereafter,production andmaintenance employees became members of the Steelworkers and signed 604DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.TheSteelworkers contract includes theclassification of masonIn1953,ascheduleof the classifications of theproduction and maintenance employees was annexed totheSteelworkerscontract.Itwas continued in allsubsequent contracts.One of the classifications was a"mason."All the parties to this proceeding and theemployees understood that the work of a "mason" wasthe same as that of a "journeyman-bricklayer," thedesignation used by the Bricklayers. As set forth below,the rate of pay set in the Steelworkers contract for amason was always less than that established by theBricklayers.3.Hiring procedures under Steelworkers contract notused for masonsPrior to 1953, Respondent hired production andmaintenance employees other than brickworkers fromapplicants who came to the front office looking for work,or in response to advertisements that Respondent placedin the newspapers In 1953, the Steelworkers contractprovided for a bid notice procedure to fill vacanciesamong the production and maintenance employees. Thebid notice procedure provided that within 2 days after avacancy occurred Respondent shall post a notice on thebulletinboard requesting production and maintenanceemployees to bid on the job. The notice was to remainposted for 2 working days after which the job was to beawarded. The applicant with the greatest seniority usuallygot the job. As hereafter shown Respondent, until 1968,used this bid notice procedure to fill open jobs among itsproductionandmaintenanceemployeesexceptbrickworkers.D. Respondent Has Dealt With the Brickworkers asa SpecialGroup of Employees1.Oral arrangements with the Bricklayers from 1937to 1958No written contract was in effect between Respondentand the Bricklayers from some time prior to 1937 untilMay 1, 1958. During this period Respondent dealt withand recognized the Bricklayers as representative of itsin-plantjourneyman-bricklayers(brickworkers).Respondent paid the brickworkers according to the areapracticeestablishedby the Bricklayers.Respondentreceived information about wages and hours from businessagents of the Bricklayers or the bricklayer employeesthemselves.Inadditiontowages, the brickworkersreceived and participated in the fringe benefits paid tomembers of the Steelworkers under that contract.Respondent hired bricklayers by advising its brickworkersofvacanciesorbrickworkers inquiringofpossiblevacancies, a "word of mouth" method described below.No apparent conflict existed between the conditions ofwork established by Steelworkers and those established bytheBricklayersuntiltheexecutionofthe1953Steelworkers contract, which as stated above established- amason classification, amason wage rate, and a bidprocedure for jobs. Respondent continued its employmentmembership and checkoff authorization cards Respondent deducted duesfrom the pay of the production and maintenance employees and paid it tothe Steelworkers Brickworkers employed by Respondent continued to payBricklayers dues directly to that Unionand dealings with the Bricklayers as though there were nosuch conflict. It paid brickworkers the Bricklayers rate,which was about $1.50 higher than the mason rate,6 andcontinued to hire brickworkers by "word of mouth "2.Different treatment for brickworkers was continuedin the written agreements from May 1, 1958ThedifferenttreatmentbyRespondentof thebrickworkerswas incorporated into the first writtencontract between Respondent and the Bricklayers in 1958.'Respondent negotiated this contract for its own benefit. Itachieved a change in the wage rate paid brickworkers sothat it no longer paid fringe benefits as an addition to thearea rate. From 1958 forward, a dollar equivalent forfringe benefits was deducted from the area rate. Thus, thecontract provided that brickworkers receive a lower baserate and that they continue to receive the fringe benefits ineffect for the Company's plant employees The total effectwas that the in-plant bricklayers received the same wagerateas the area bricklayers. The 1958 contract alsoprovided that it was to continue till May 1, 1959, "andmay be terminated thereafter by either Party servingwritten notice on the other Party at any time."Similar successive yearly contractswere executedbetween Respondent and the Bricklayers through July 24,1964 The contracts differed only in that the base rate wasincreased.On July 24, 1964, a new contract was executed expiringMay 1, 1966 This contract was the same as the previousones for brickworkers already employed and incorporatedtwo increases in base rate pay It contained a newprovision that a newly employed brickworker does notreceivefringebenefitsfor the first 60 days of hisemployment but receives the area rate of pay instead; atthe end of 60 days the new employee becomes entitled tofringe benefits; and accordingly, his base wage becomesthe reduced rate. The 60-day nonfringe benefit period wasinserted in the Bricklayers contract to conform to asimilarprovision in the Steelworkers contractOn May 11, 1966, Respondent and the Bricklayersentered into a new contract effectiveMay 1, 1966,expiring on May 1, 1967 It was the same as the July 24,1964, contract except that the base rate was increased Aswith all previous contracts, it provided that the contractmay be terminated at anytimeafter the expiration dateby either party serving written notice on the other party.On May 18, 1967, Respondent and the Bricklayers met tonegotiate the renewal of a new contract. Respondentinformed the Bricklayers that, upon advice of legalcounsel and because of the existence of the Steelworkerscontract, no new contract could be executed There is noevidence thatRespondent served a written notice oftermination on the BricklayersRespondent continued topay its brickworkers the base rate plus fringe benefits inaccord with the May 1, 1966, contract.'The wage of a journeyman-bricklayer was at all times higher than therate for "mason" set out in the Steelworkers contract Bricklayers gotdouble time for overtime-not Steelworkers Bricklayers were always thehighestpaidofalltheclassificationsamong the production andmaintenance employees'The customof theBricklayerswas to negotiate and settle its areacontractfirstThen, it would negotiate with Respondent for the in-plantbrickworkers COMBUSTION ENGINEERING, INC.6053Respondent uses the "word of mouth" method tohire brickworkersIn 1937 when the Steelworkers executed their firstclosed shop agreement there was one in-plant, full-timebricklayer employed by Respondent, named Klement.' Hewas a member of the Bricklayers. To continue inemployment, he joined the Steelworkers. As stated above,thisnumber increased to three brickworkers by 1941.Each was a member of Bricklayers. The method of hiringnew bricklayer employees known as the "word of mouth"method was generally as follows-'The hiring procedure for the Bricklayer was merely aword of mouth. If we needed a bricklayer we would askone of our present bricklayers if they knew anyone thatneeded a job. If they knew of one we would have themsend them in and if after we interviewed them theyproved or we felt they were satisfactory we hired themIn 1945 with additional emphasis on the package boilerthe need for bricklayer employees increasedAdditionalmembers of the Bricklayers were hired by word of mouth.The number of in-plant bricklayers remained at a constantfive or six starting in the early 1960's 11 In hiring in-plantbrickworkers,RespondentdidnotcontacttheSteelworkers.No brickworker job was offered at a rateother than that set up by the Bricklayers There is noevidence that the Steelworkers at any time objected to anyaspect of Respondent's practice of hiring brickworkers."E. Respondent Changes its Hiring Method to UseSteelworkers Procedures to Employ In-PlantBrickworkersOn May 27, 1966, Respondent without consulting theBricklayers posted two masons jobs for bid to work on thenight shift at $3.44 1/2 per hour plus 10-cents-per-hournight premium The Bricklayers contract rate for in-plantbricklayers was $4.94 per hour. None of the Bricklayersmembers bid on these jobs A number of other employees,members of the Steelworkers did. Respondent consideredthat none of the applicants was skilled enough to handlethework and did not award the jobs to any person.' _Respondent provided for the night-shift work by movingsome of the day brickworkers to the night shift andpaying them overtime."BecauseRespondent used the bidnotice,ameetingwas held between representatives ofRespondent and the Bricklayers at the offices of theBricklayers.This occurred later in May or June 1966,about the lime Combustion was taking over Wickes. The'Thereis testimony that anotherbricklayer,a memberof theBricklayers(Merkle),was employedat this time The evidence is not clear that he wasa full-time employeeThe plantsuperintendentwho testifiedas to Klementstated he was not certain that Merkle was permanent It is found thatMerkle was not a full-time employee'From the testimonyof Lyman,Respondent's plant superintendent forthe periodfrom 1942 to 1964; corroboratedby the testimony of Kreuchauf,Respondent'sassistantsuperintendentfrom1950to1964andsuperintendentfrom 1964 forward."In the 25 yearspreceding the hearing, Respondentfilled from six toeight in-plant bricklayer vacanciesby the "word of mouth" methodIn theopinion ofthe Examiner this case does not hinge upon a showingof knowledgeby theSteelworkers of the relationship between Respondentand the BricklayersShouldsuch afinding benecessary,it is found thatthe Steelworkerssince 1937knew thatthe brickworkersweremembers ofthe Bricklayers,werebeingpaid the Bricklayers scale, and were beingrepresentedby the Bricklayersat least as to wages and hours andconditions of employment dealing with wages and hours.The testimony ofBellinger is not creditedBricklayerswere assured that Respondent intended tofulfill the existing contract with the. Bricklayers but thatthehiringof two additional brickworkers was beingdelayedbecauseofexistingproblemswiththeSteelworkers.On August 30, 1968, Respondent again put up a masonjob for bid in accord with the Steelworkers bidprocedures.''The rate of pay was $3.58 per hour asspecifiedintheSteelworkerscontract.In-plantbrickworkers received a base rate of $4.94 per houraccording to the Bricklayers contract. The bid notice wasposted without prior notification to the Bricklayers or toany of the in-plant brickworkers then employed. TheRespondent's plant superintendent upon being questionedby the steward for the Bricklayers stated that he plannedon filling the job as bid because Respondent, "had acontract with the Steelworkers and [Respondent] did nothave a contract with" the Bricklayers About September 8or911the job was awarded to a member of theSteelworkers. He was neither a journeyman-bricklayer nora member of the Bricklayers.On October 14, 1968, Respondent posted another bidnotice for two masons in the same manner and at thesame rate of pay as the August notice. The sameprocedures were repeated. The two jobs were awarded totwomembers of the Steelworkers' 6 who were neithermembers of the Bricklayers nor journeyman-bricklayers.F. Grievances, Disputes, and Other ProblemsInvolving Brickworkers Are Handled by theBricklayers or the Steelworkers"Both the Bricklayers and the Steelworkers representedthe in-plant brickworkers in the handling of grievances.Roughly divided the grievances fell into two classes. (a)those dealing with hours and wages which were handledby the Bricklayers;" and (b) those dealing with fringe"Respondent points out that no unfair labor practice chargewas filedbased on this bid noticeThis factis considered of no significance herein"As shownlater,thismove gave rise to an unresolved grievancepresented to Respondentby theBricklayers"At this time there was pendingbeforethe Board Respondent's "RM"petition dated Septemlwr8, 1967, for anelection based on a questionwhether the Steelworkers or the Bricklayers represented a unit composedof brickworker employees See section G below"On September5, 1968, the chargegiving rise to this proceeding wasfiled bythe Bricklayers."A member of the Bricklayers employed in the plant as a laborer bid forone of these jobs It was awarded to him He worked3 daysand thenwithdrewThiswas done because the Bricklayers brought him up oncharges of working for less than scale and fined him $100.The fine wassuspended when he returned to his job as a laborer"The GeneralCounsel attempted to show that the working rulescontained in the Bricklayers constitutionand bylawswere generallyadopted byRespondentRespondent admitted that it was guided by thehours and wages contained in the rules.Respondent and the Steelworkersalsoattempted to show that the brickworkers participated actively inSteelworkers internal organization and union matters In view of thefinding herein that Respondentclearlyrecognized the Bricklayers in certainareas of the employer-employee relationship the Examinerfindsthat it isunnecessary to resolve the extent to which the Respondent adopted or wasguidedby theBricklayers working rules or the extentof the activity of thebrickworkers as members of the Steelworkers."Examples of these are. (1) Meetings and consultations betweenofficialsof the Bricklayers and Respondent about the use of the bid procedures forhiring bricklayersinMay 1966and again in Augustand October 1968. (2)Inthe early 1960's Respondent's plant superintendent ordered thatinsulationbe installed in the boilersby SteelworkermechanicsThestewardof theBricklayersobjectedbecause that Union had always done 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDbenefits which were handled by the Steelworkers 19G Representation Proceedings Before the BoardOn September 8, 1967, Respondent filed an "RM"petitionwithRegion 7 of the Board alleging that aquestion concerning representation existed in respect tothe in-plant bricklayer employees; that the Bricklayers andtheSteelworkerseachclaimed to represent theseemployees.The unit specified in the petition was ofbricklayerswith "all other production and maintenanceemployees excluded "30 After a hearing the RegionalDirector, on December 1, 1967, issued a Decision andDirection of Election, finding that a question concerningrepresentation existed and directed that an election beheld. He also found:For the reasons fully explicated above, I find that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:'All bricklayers employed by the Employer at its 601N.Washington,Saginaw,Michigan,location,excludingallotheremployees,officeclericalemployees, professional employees, and guards andsupervisors as defined in the Act.'Implicit in my discussion in this decisionof theunit question is that aunit of production and maintenance employees,including bricklayers, isalso appropriate and had the two unions chosen jointly to represent sucha unit for all collective bargaining purposes,such request would havebeen granted However,the unions have made no such request to dateOn December 15, 1967, the Steelworkers filed with theBoard a request for review of the Regional Director'sDecision and Direction of Election. Official notice is takenthat on January 29, 1968, and February 5, 1968, ballotingby mail occurred The Regional Director impounded theballots. 21thiswork since packaged boilerswere startedThe plantsuperintendentagreed with the steward,pulledthe Steelworkers mechanicsoff and let theBricklayersfinish the job (3) The dispute after the May 1966 bid TheBricklayersrulesprovide thatwhenworkingon the night shift,brickworkers get 8 hourspay for 7 1/2 hourswork Respondent did notcomplyThismatter was unresolved at the timeof the hearing (4)Bricklayer rules required that brickworkersreceivedouble time forovertime, but beforeworking theymust firstapply to the Bricklayers forpermissionThisprocedurewas recognized and concurredinby theRespondentThe practiceand the methodof pay were differentthan thoseof Steelworkers"Examples of these are(1) In 1955therewas an 84-daystrike at theplantAs part of thestrike settlement grievances werefiledby theproduction and maintenance employees concerningvacation payTheSteelworkers processed the grievance to completion(2) Senioritylistsoftheproduction andmaintenance employees were integrated, i e , thebrickworkers were included in regular order among all the production andmaintenance employeesThe Steelworkersprocessed grievances pertainingto seniority involvingbrickworkers (3)Brickworkerreferredalldisputesregarding fringe benefits to the Steelworkers"Thereisnocontentionthatthebrickworkersconstituteaninappropriate unit"Action takenby theBoard and the Regional Director in the RMproceeding after the hearing in this proceeding has no bearing on theunfair labor practice found herein"Respondent in a footnote to its brief states asfollowsAt theoutset of the hearingsthe Companyrequested the Trial Examinerunder Section 10235(k) ofthe Board'sRules and Regulations to havethe GeneralCounselstate his theory of the case.The General Counseldeclined to do so other than to recite a meaningless repetition of thebasicallegationsof the ComplaintDespite vigorouseffortsby theCompanytheGeneralCounsel repeatedlywould not advise theCompanyas to the legaltheory ofits case untilthe close ofthe trialAnalysis and Conclusions231Respondent though it had agreements with theSteelworkers since 1937 that contained closed shopand union-security provisions and stated that theSteelworkers were the sole bargaining representativeof the production and maintenance employees,nevertheless since 1937 dealt with the Bricklayers asrepresentative of the in-plant brickworkersIt is clear from the record that since 1937 RespondenthasbeendealingwiththeSteelworkersand theBricklayersasrepresentativesofthe"in-plant"brickworkers, without either Union having been certifiedby the Board. As stated above the brickworkers werelooselyconsideredapartof the production andmaintenance employees. The Bricklayers represented onlythe "in-plant" brickworkers; the Steelworkers representedthebrickworkersaspartof the production andmaintenance employees. The area for representation thatwas specially reserved to the Bricklayers or to theSteelworkers was never clearly defined. Nevertheless, thedealingsamong the three parties continued withoutapparent friction, with full accord of the Respondent andwithoutobjectionfrom the Steelworkers. By roughcategories, the Bricklayers bargaining dealt with hiring,wages, and hours, the Steelworkers bargaining dealt withfringe benefits. Each union processed grievances that fellin these respective areas on behalf of the brickworkers.This system of parallel or dual representation continuedfor over 30 years despite the fact that (a) the Steelworkersat all times were designated the sole collective-bargainingagency for a unit of Respondent's shop or production andmaintenance employees; (b) the "in-plant" brickworkersatalltimeswere considered shop or production andmaintenance employees; (c) the "in-plant" brickworkers atall times were members of the Bricklayers, but to complywith the Steelworkers agreements were required to anddid become members of the Steelworkers when employedby Respondent; and (d) the "in-plant" brickworkers, aftera union-security clause was included in the Steelworkerscontract,executedSteelworkers checkoff authorizationcards and paid dues to the Steelworkers accordingly.Respondent since 1937, by its actions and the subjectsdealt with showed that it recognized the Bricklayers as acollective-bargainingrepresentativeofthein-plantbrickworkers.2JArrangements between Respondent andthe Bricklayers from 1937 to 1958 were not in writing, butan oral operative bargaining agreement was in effect.Recognition of the Bricklayers was manifested (a) to 1953by Respondent, upon information from the Bricklayers,adopting its establishedwage scale and paying thebrickworkers accordingly, and by hiring new brickworkersas recommended by brickworkers; and (b) to 1958, bycontinuing to pay brickworkers Bricklayers rates andThe Companysubmits that such action substantially prejudiced it inviolation of due processof law (R 14-16)The Examiner,absent a request for action on thepart ofRespondent,nevertheless has taken cognizanceof thefootnoteThe Examiner hasconsidered Respondent's position and has studied the record He finds thatRespondent at all times appeared to be awareof theGeneralCounsel'sposition and that the issues have been litigated by the parties Other thanthestatement thatRespondent has been "substantially prejudiced,"Respondent has made no showing of prejudiceThe recordshows thatRespondent has not been prejudicedby theGeneralCounsel's actions It isso found"Under Section8(d) of the Actwages and hours are mandatory subjectsfor collective bargaining and grievances,seniority,and fringe benefits effector may effect wages and hours and are therefore also mandatorysubjects COMBUSTION ENGINEERING, INC.607using the "word of mouth"hiringmethod despite the factthat the existent Steelworkers contract set up a masonclassification for the work of the journeyman-bricklayer atawage rate substantially less per hour than theBricklayers rate and provided for a bid procedure forhiring masonsRespondent'sexecutionoftheseriesofwrittenagreementswith the Bricklayers from 1958 through 1966clearly showed the relationship among the parties anddemonstrated conclusively that Respondent recognized theBricklayersasbargainingagentforthe"in-plant"brickworkers. The negotiations for these contracts dealtwith the dollar value and payment of fringe benefitsprovided under the Steelworkers contractas itaffected thewage rate paid the brickworkersRespondent relieveditselfof this situation not by bargaining with theSteelworkers, even though the "in-plant" bricklayers wereallmembers of the Steelworkers, but as it had since 1937,by negotiating with the Bricklayers The 1958 contractresulted in reducing the Bricklayers rate by the dollarvalueof the fringe benefits.NegotiationsbetweenRespondent and the Bricklayers continued as evidenced bythe series of written agreements thereafter. Changes weremade as shown by the 1964 contract providing for the60-day period of nonpayment of fringe benefits.Although not included in the Bricklayers contract,Respondent untilMay 1966 continued to hire "in-plant"bricklayers by the "word of mouth" method instead ofusingthebidnoticeprocedurerequiredby theSteelworkerscontractforhiringproductionandmaintenance employees. The attempt of Respondent inMay 1966 to hire a brickworker via the bid noticeprocedure proved a failure because of the lack of skilledpersonnel among the Steelworkers members. Respondentthen resolved its problem by reshuffling the brickworkers.There is no evidence to show that this abortive attemptcaused a change in the relationship of Respondent withthe Bricklayers. To the contrary, at a meeting thereafterinMay or June 1966, Respondent assured the Bricklayersthat the latter's contract would be carried out and thehiring of the two brickworkers was being delayed becauseof problems with the Steelworkers.InMay 1967 Respondent met with representatives ofthe Bricklayers to discuss the terms of a new contract.Respondent advised the Bricklayers that it had receivedlegal advice not to negotiate with the Bricklayers becauseof the existence of the Steelworkers contract The meetingthen broke up. Respondent took no positive action tochange its relationship with the Bricklayers. Respondentdid not give the Bricklayers written notice of terminationof the 1966 contract as required by its terms of thecontract and continued to pay wages to the "in-plant"bricklayers as provided therein.Finally, as further evidence of the relationship betweenRespondent and the Bricklayers there is the list ofgrievancessetoutabove that were discussed andnegotiated between them. Clearly Respondent dealt withthe Bricklayers and its agents as the representative of thebrickworkers in resolving these disputes.From all of the foregoing it is found that in August andOctober 1968 the Bricklayers represented the in-plantbrickworkersemployedbyRespondentandwasrecognized as such by Respondent.2'for collectivebargainingBethlehemSteelCompany,136 NLRB 1500,1503"Thisfinding takes into consideration the fact that the Steelworkerspresented grievances to Respondent on behalf of the in-plant brickworkers2A valid question concerning representation existsTherecorddoesnotdisclosewhatsparkedRespondent's filing of the RM petition in September1967, nor is that information essential to this proceedingThe fact is that Respondent then knew that theSteelworkers and the Bricklayers each represented thein-plantbrickworkers as to wages, hours, and otherconditions of employment; that there then existed a validquestion concerning representation of the brickworkers asbetween the Steelworkers and the Bricklayers; and thatRespondent wished to have the question resolved TheRegionalDirector agreed with Respondent and afterhearing directed that an election be heldUnder thesecircumstances, there is no doubt that a valid questionconcerning representation existed when Respondent fileditsRM petition35 and that the question remained unsettledthrough October 1968 It is so found3.Respondent by using the Steelworkers bidprocedures in August and October and attempting topay Steelworkers rates formasonsduring theexistenceof a valid questionconcerningrepresentation unlawfully assisted and supported theSteelworkersRespondentpriorto1953customarilyhiredbrickworkersby"word of mouth" and paid themBricklayers rates. In 1953, themasonclassification andrateand the bid procedure was included in theSteelworkerscontractRespondent,withoutobjectionfrom the Steelworkers, continued to hire and paybrickworkers in accord with Bricklayers arrangements anddid not use the applicable provisions of the Steelworkerscontract.Thus,Respondentsince1953 has consistentlyadhered to the Bricklayers arrangements and consistentlyadministered and interpreted the Steelworkers contractdifferently than its termsas itrelates to brickworkers CfFrontier Homes Corporation,153 NLRB 1070, 1072; alsocf.Gravenslund Operating Company, d/b/a WashingtonHardware and Furniture Co,175NLRB No. 10, andJS Dillon & Sons Stores Co, Inc,144 NLRB 1235, 1242Nevertheless, it is contended that in August andOctober 1968, Respondent "complied with provisions ofits agreement with the Steelworkers" when it used the bidprocedures.26 This contention is a technical one and has nomerit.S7 Possibly the contract as written could be said toas production and maintenanceemployees"The Electric Furnace Co, Inc,137 NLRB 1077, 1089"SeeShea Chemical Corporation,121NLRB 1027, wherethe Board onpage 1029 statedWe now hold that upon presentationof a rivalor conflicting claim whichraises a real question concerning representation,an employer may not goso far as to bargain collectively with the incumbent(or any other) unionunless and until the question concerning representation has been settledby theBoardThisisnot to say that the employer must give an undueadvantage to therivalunion by refusing to permit the incumbent unionto continue administering its contract or processing grievances throughits stewardsThe contention refers specifically to the second quoted sentence"So also is the contention that the September 1966 Steelworkerscontract is inviolate under the 6 months' provisionof 10(b)and thedecision of the SupremeCourt inLocal Lodge No 1424,Machinists vBryan Manufacturing Co ,362 U S 411 Thisproceeding does not attemptto attack the Steelworkers contract SeeFrontierHomes Corporation,supraThechargeandcomplaint in this proceeding deals withRespondent's actionsof August and October1968, not with the validity ofthe contract Enforcement of the Steelworkers contract as a matter of rightexsts between the parties to that contractThe existenceof that contract 608DECISIONSOF NATIONAL LABOR RELATIONS BOARDapply to the August and October actions of Respondent 18But collective bargaining deals with human and viablerelationsAs shown, Respondent for approximately 30years has used the "word of mouth" method to hirebrickworkers and paid the Bricklayers rates Parallelingthis action Respondent used a different method to hireother production and maintenance employees to 1953, andafter that date used the bid notice procedure for all otherclassifications. These actions clearly show that Respondentadministered the Steelworkers contract as though the bidnotice procedures and the mason rates did not apply tobrickworkers." InMay 1966, Respondent assured theBricklayers itwould fulfill the currentBricklayerscontract.Absent evidence to the contrary, it is clear thatinAugust and October 1968 the "word of mouth" methodand the Bricklayers rates were still effective as tobrickworkers.Respondent arbitrarily and unilaterallyattempted to reinstate the procedures and terms of theSteelworkers contract. Such a departure from the usualratesand hiring practices of brickworkers was asignificant departure from past practices and a significantimpact on the brickworkers employed by RespondentSuch, a departure from past practice would have thedirect effect of undermining the Bricklayers and assistingthe SteelworkersThe August and October bid noticeswere directed to Steelworker members only. Thoughunidentified in anyway, the employees knew that the bidwas directed to Steelworkers because the wage rate postedwas not the Bricklayers rate and a rate that nojourneyman-bricklayer would accept or be permitted toaccept under Bricklayers regulations.30As shown, the total number of brickworkers in theplantwas five. Under the August and October hiringsthree Steelworkers were hired as brickworkers who werenot members of the Bricklayers. It needs no crystal ball toforecast that as vacancies in the Bricklayers jobs occurredand as Respondent continued the use of the bid noticeprocedure (and the economics of the situation indicatesthatRespondent would do just that) the brickworkerswouldsoonbeonlySteelworkersmembersTheBricklayers inevitably would be eliminated. It is clearfrom the foregoing that Respondent by using the bidprocedures and the Steelworkers rate was renderingdefinite assistance and support to the Steelworkers.As shown at the time of the filing of the RM petition inSeptember 1967, there existed a valid question concerningrepresentation.Respondent knew it, and his knowledgewas confirmed by the action of the Regional Director.Under established legalprinciplesRespondentwasobligated to maintain a position of neutrality with respectto the positions of the two Unions asserting representationpending resolution of the representation question by theBoard.Midwest Piping and Supply Co,63 NLRB 1060,Shea Chemical Corp,121NLRB 1027. By using the bidnotice procedure in August and October 1968" to hirebrickworkersatSteelworkersratesofpay,whendoes not prevent the Bricklayers from asserting rights accruing to theBricklayers under the loose operative agreement arising from the consistentactions of Respondent in dealing with the Bricklayers."WhetherRespondent acted in good faith or notisimmaterialCfAllied Supermarkets, Inc,169 NLRB No 135."Thus,Respondent's contention(quotingLenscraft Optical Corp ,128NLRB 807, 825) that Respondent was merely administeringand enforcingthe provisions of a lawful collective-bargaining agreement during a pendingquestion concerning representation has no merit."Note that Shelton waslimed $100 by the Bricklayers for applying forand accepting an October bid.heretofore the Respondent had used the "word of mouth"method of hiring brickworkers at Bricklayers rates,Respondent breached its obligation of neutrality and itsduty to refrain from giving assistance to the Steelworkers.Accordingly, it is found that Respondent, in changing itshiringmethods and rates of pay as herein set forthunlawfully assisted and supported the Steelworkers withinthe meaning of Section 8(a)(2) and (1) of the ActGuy'sFoods, Inc.,158NLRB 936;StLouis IndependentPacking Company,129NLRB 622, 628;N L R B v.Signal Oil and Gas Company,303 F.2d 785 (C.A 5),enfg 131 NLRB 1427.12CONCLUSIONS OF LAW1. In August and October 1968, by hiring brickworkersby the use of the bid procedures and rates of paycontained in the Steelworkers contract when prior theretoRespondent had customarily hired brickworkers by usingthe "word of mouth" method established in a workingarrangementwiththeBricklayersatratesofpaycontained in a contract with the Bricklayers and bymaking this changeata timewhen a valid questionconcerning representation existedwith respect to thebrickworkers employed by Respondent, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(2) and (1) of the Act2The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the ActTHE REMEDYIthaving been found that Respondent has engaged inunfair labor practices within themeaningof Section8(a)(2) and (1) of the Act, my Recommended Order willrequire that Respondent cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Ithaving been found that Respondent has unlawfullyassisted and supported the Steelworkers in relation to thebrickworkeremployees the Steelworkers cannot beconsideredthefreeanduncoercedchoiceofthebrickworkers employed by Respondent at the Saginawplant.Ithas also been found that the existent Steelworkerscontract covers Respondent's production and maintenanceemployees and the contract includes the brickworkers aspart of the production and maintenance employees; andthat this proceeding pertains only to brickworkers and nottheother production' andmaintenance employees. Itfollowsthatnoquestionarisesinthisproceedingconcerning the Steelworkers contract insofar as it pertainstoproduction andmaintenance employees other thanbrickworkers It follows further that the contract betweenRespondent and the Steelworkers which purports to coverbrickworkers must be set aside to the extent that it coversthe brickworkers and that Respondent must be required towithholdrecognitionfrom the Steelworkers as therepresentative of the brickworkers unless and until thatlabor organization has been certified by the Board as the"Respondent asserts it took this action because of the Board's delay inacting on the Steelworkers petitionfor review of theRegional Director'sdecisionAdministrativedelaydoes not saveRespondentSeeW CNabors Company,134 NLRB 1078, 1083, enfd 323 F 2d 686 (C A 5),cert. denied 376 U S.'911."CfG & H Towing Company,168 NLRB No 82,wherein the Boardheld that inaMidwestPipingsituation extendingthe time only of anexpired contract was unlikeShea Chemical,supra,because, "Nochangeswere made in wagesor anyother contractual terms."while thequestion concerning representation existed. COMBUSTION ENGINEERING, INC.609employees'bargaining representative. In view of theassistanceand support given by Respondent to theSteelworkers,Respondent will also be required to ceaserecognizingandgivingeffecttoalldues-checkoffauthorizations in behalf of the brickworkers executed bythempriortothedateofcompliancewiththisRecommended Order.Jomar Metal Finishing Corp., 147NLRB 1055, 1059. Nothing herein, however, shall beconstrued as requiring Respondent to vary any wage orothersubstantivefeatureof its relations with thebrickworkerswhichRespondent has established in theperformance of the contract or contracts with theSteelworkers.The circumstances of this case are peculiar. The recordshows that the brickworkers have maintained membershipin both Steelworkers and Bricklayers for many years. Theunion security provision became effective in 1953. NoobjectionhasbeenraisedbyeitherUnion,theRespondent,or the employees to the union-securityprovision, the payment of dues to the Steelworkers byvirtue of the checkoff authorizations, or the fact that theeffectof theunion-securityprovisioncoercedthebrickworkers to remain members of the Steelworkers. Therecord contains no evidence to show that the brickworkerswished to resign from the Steelworkers or made any efforttodoso.Absentanyevidenceofcoercionthebrickworkers are not entitled to reimbursement.LiancoContainer Corporation,173NLRB No. 219;SpartansIndustries, Inc,169NLRB No. 47;Meyers Bros. ofMissouri, Inc,151NLRB 889, 890;MajesticWeavingCo.,Inc,ofNew York,149NLRB 1523, 1524,distinguishingSinkoManufacturing and Tool Company,154NLRB 1474, 1476; andGladys A Juett, etc.,137NLRB 397.RECOMMENDED ORDERUpon the basis of the above findings of fact,conclusions of law, and the entire record in the case, andpursuant to Section 10(c) of the National Labor RelationsAct,asamended, it is ordered that Respondent,CombustionEngineering,Inc.,itsofficers,agents,successors, and assigns, shall:1.Cease and desist from:(a)FurnishingassistanceorsupporttoUnitedSteelworkers of America, AFL-CIO, or any other labororganization of its brickworker employees at its Saginawplant.(b)Recognizing the Steelworkers as the representativeof any brickworker employees for the purpose of dealingwith them concerning grievances, labor disputes, wages,rates of pay, hours of employment, or other terms orconditions of employment,unlessand until the NationalLabor RelationsBoardshall certify the Steelworkers assuch representative.(c)Giving effect to its agreement with the Steelworkersto the extent it covers brickworker employees at itsSaginaw plant or to any extension, renewal, modification,or supplement thereof, or to any superseding agreement,unlessand until the Steelworkers shall have been certifiedby the Board as the representative of said employees; butnothing herein shall be construed as requiring Respondentto vary or abandon any wage or other substantive featureof its relations with said employees, which it hasestablished in the performance of such agreements, orprejudice the assertion by said employees of any rightsthey may have thereunder(d)Giving effect to any checkoff authorizationsheretoforeexecutedby its brickworker employees,authorizing the deduction of periodic dues, initiation fees,orassessmentsfromwages for remittance to theSteelworkers prior to the date of compliance with thisRecommended Order.(e) In any like or related manner interfering with,restraining, or coercing its brickworker employees in theexercise of their rights guaranteed under Section 7 of theAct.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from theSteelworkersasthebargaining representativeof itsbrickworker employees at its Saginaw plant unless anduntil said labor organization shall have been certified assuch representative by the Board.(b) Post at its Saginaw, Michigan, plant copies of theattached noticemarked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by Respondent'sauthorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith ""In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice.In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals, the words"a Decree of the United States Court ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order ""In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read."Notify said Regional Director, inwriting, within 10 days from the date of this Order,what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a trial in which all parties had the opportunity topresent their evidence, the National Labor RelationsBoard has found that we violated the law and has orderedus to post this notice and to keep the promises that wemake in this notice.WE WILL NOT assist or support United SteelworkersofAmerica,AFL-CIO,oranyotherlabororganization.WE WILL NOT give effect to or operate under anyagreement with the Steelworkers to the extent it coversbrickworker employees of this plant unless and until theNational Labor Relations Board shall have certifiedthat union as your bargaining representative. This doesnot mean, however, that we will take away from you 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDany wage increase or change any condition of youremployment merely because it may have been requiredunder a term of the Steelworkers contract.WE WILLNOT give effect to any dues-checkoff cardwhichabrickworker employeemay have signed,authorizing us to deduct union dues from his wages andpay them to the Steelworkers.WE WILLwithdraw and withhold recognition fromthe Steelworkers as bargaining representative for thebrickworker employees and will not recognize it or anyotherunionasbargainingrepresentativeof thebrickworker employees unless and until such union hasbeen certified by the National Labor Relations Boardas their representativeAll of youare free to join or support,or not to join orsupport,any union.DatedByCOMBUSTIONENGINEERING, INC,SAGINAW,'MICHIGANDIVISION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or coveredby anyother material.If employees have any question concerning this noticeor compliance with its provisions,theymay communicatedirectlywith the Board'sRegionalOffice,500 BookBuilding, 1249Washington Boulevard,Detroit,Michigan48226,Telephone313-226-3200.